REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office Action is in response to applicant’s amendment filed after final rejection on April 5, 2021, which would be entered into the file.  
By this amendment, the applicant has amended claims 1, 12 and 13 and has canceled claim 6.  
Claims 1-3, 5, and 8-13 remain pending in this application. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed an anti-reflection coating comprises a first layer positioned on a substrate to be spaced from the substrate by a first distance and a second layer positioned on the first layer to be separated from the first layer by a second distance  wherein a combination of the first layer and the second layer with a subwavelength distance between the first and second layer forming a structural double layer comprises a single metamaterial which has spatiotemporal dispersion, wherein each of the first layer and the second layer comprises a plurality of unit cells that a lower part of the plurality of unit cells is flat and an upper part of the plurality of the unit cells forms a predetermine inclination angle, as set forth in claims 1 and 12.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872